Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to Executive Employment Agreement (this "Amendment"), dated as of
July 11, 2016, amends that certain Executive Employment Agreement (the
"Agreement") dated as of November 27, 2013 between CohBar, Inc., a Delaware
corporation (the "Company"), and Jeffrey Biunno. The Company and Mr. Biunno
hereby agree to amend the provisions of the Agreement as follows:

 

1. Section 2 of the Agreement is hereby deleted and replaced in its entirety
with the following:

 

2. Term/Termination.

 

Your employment with the Company is "at will." Accordingly, both You and the
Company remain free at all times to terminate the employment relationship, with
or without cause, immediately upon written notice to the other party. Upon any
termination of Your employment the Company shall pay You any earned but unpaid
portion of Your then applicable Base Salary (as defined below), bonus, benefits
and unreimbursed business expenses, in each case with respect to the period
ending on the date of notice of termination (the "Termination Date"). If Your
employment is terminated by the Company without Cause (as defined below), or if
You resign with Good Reason (as defined below), then, in lieu of any further
salary, bonus, benefits or other payments for periods subsequent to the
Termination Date (a) the Company shall pay You a severance payment ("Severance")
in an aggregate gross amount equal to fifty percent (50%) of your then current
annual Base Salary, (b) the Company shall reimburse You for the premiums on any
COBRA coverage that You elect for Yourself and the members of your immediate
family for a period of six (6) months following the Termination Date ("COBRA
Reimbursements"), and (c) the number of unvested shares subject to the Options
(as defined below) equal to the number that would have vested during the twelve
(12) months immediately following the Termination Date shall immediately vest
and be exercisable in accordance with the terms of the Option Agreement (as
defined below). Severance shall be payable at regular intervals in accordance
with the Company's normal payroll processes over a period of six months from the
date of such termination (the "Severance Period") and shall be subject to normal
payroll deductions and withholding. COBRA Reimbursements shall be paid promptly
following Your incurrence of such expenses.

 

Any material breach of this Agreement or that certain Proprietary Information
and Inventions Assignment Agreement by and between You and the Company dated as
of the date hereof which remains uncured during the Severance Period (or which
is incapable of cure) shall immediately relieve the Company from its obligation
to pay Severance and/or COBRA Reimbursements and shall entitle the Company to
recover in full any amounts paid under this Section 2. You further recognize and
agree that as a precondition to obtaining Severance and/or COBRA Reimbursements,
You must sign a Separation Agreement in a form substantially similar to the form
of Separation Agreement attached as Exhibit A hereto that, among other things,
releases any claims You may have against the Company and such Separation
Agreement must become effective within fifty-five (55) days following the
Termination Date. Failure to sign the Separation Agreement and provide for its
effectiveness will relieve the Company of any obligation to pay Severance or
COBRA Reimbursements and entitle it to recover any such amounts already paid.

 





 

 

For purposes hereof, "Cause" means (i) Your conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude; (ii) dishonesty or
fraudulent conduct by You against the Company; (iii) Your willful violation of a
key Company policy or material breach of this Agreement, provided that if such
violation or breach is curable, such violation or breach may be cured by You
within ten (10) days after You receive written notice of such violation or
breach (including, but not limited to, acts of harassment, discrimination, or
violence; use of unlawful drugs or drunkenness during normal work hours); (iv)
the willful failure by You to perform your duties for the Company if such
failure to perform is not cured by You within ten (10) days after You receive
written notice of such failure; (v) competing with the Company, diversion of any
corporate opportunity or other similar conflict of interest or self-dealing
incurring to Your direct or indirect benefit; (vi) gross negligence or
intentional misconduct that results in significant injury to the Company or its
affiliates; or (vii) Your death or Disability (as defined below).

 

"Disability" shall mean that You are entitled to receive long-term disability
benefits under the long-term disability plan of the Company in which You
participate, or, if there is no such plan, your inability, due to physical or
mental incapacity, to substantially perform Your duties and responsibilities
under this Agreement for one hundred eighty (180) consecutive days.

 

"Good Reason" shall mean the occurrence, without Your express prior written
consent, of any one or more of the following:

 

(1)         A material breach of this Agreement by the Company;

 

(2)         Your duties or responsibilities are materially diminished or You are
assigned duties that are inconsistent with the duties then currently performed
by You;

 

(3)          The Company's requiring You to work principally from an office
located in excess of forty (40) miles from Your home in Wayne, New Jersey,
except for required travel on the Company's business to an extent substantially
consistent with Your position;

 



2

 

 

(4)          A material reduction by the Company of Your Base Salary, except to
the extent ratably consistent with reductions applied to the base salaries of
all the Company's executive officers; or

 

(5)          The initiation of insolvency proceedings or the voluntary or
involuntary filing of a petition for bankruptcy or similar reorganization of the
Company.

 

Notwithstanding the foregoing, Your resignation as a result of any of the
foregoing conditions shall be considered a voluntary resignation by You unless
You shall have provided written notification to the Company of the condition(s)
allegedly constituting Good Reason and Company shall have failed to correct such
condition(s) within ten (10) days after Company's receipt of such notice;
provided, that Your resignation occurs on or prior to the earliest to occur of
(i) the correction of the condition(s) allegedly constituting Good Reason and
(ii) the date that is six (6) months following the initial existence of the
occurrence of the applicable event or condition claimed to constitute "Good
Reason".

 

2. Except as otherwise set forth herein the Agreement will remain unmodified and
in full force and effect

 

[remainder of page intentionally left blank]

 



3

 

  

EXECUTED as of this 11th day of July, 2016.

 

  COHBAR, INC.         By: /s/ Simon Allen   Name: SIMON ALLEN   Title: CEO    
    JEFFREY BIUNNO         /s/ Jeffrey Biunno, CFO

 

4

 

 

AMENDMENT TO STOCK OPTION GRANT NOTICE

 

This Amendment to Stock Option Grant Notice (this "Amendment"), dated as of July
11, 2016, amends that certain Stock Option Grant Notice (the "Notice") dated as
of April 9, 2014 between CohBar, Inc., a Delaware corporation (the "Company"),
and Jeffrey Biunno. The Company and Mr. Biunno hereby agree to amend the
provisions of the Notice as follows:

 

Vesting Schedule: The following paragraph is hereby added as the final paragraph
of the Vesting Schedule section of the Notice:

 

If Optionee is terminated without Cause or resigns for Good Reason (as such
capitalized terms are defined in that certain Executive Employment Agreement,
dated November 27, 2013 by and between Company and Optionee, as amended from
time to time (the "Employment Agreement")), then that number of shares subject
to the Option equal to the number of unvested shares that would have vested
during the twelve (12) months immediately following the termination date shall
immediately vest and be exercisable.

 

[remainder of page intentionally left blank]

 

5

 

 

EXECUTED as of this 11th day of July, 2016.

 

  COHBAR, INC.         By: /s/ Simon Allen   Name: SIMON ALLEN   Title: CEO    
    JEFFREY BIUNNO         /s/ Jeffrey Biunno, CFO

 

 

6